Citation Nr: 0205982	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  99-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing and/or a special home 
adaptation grant.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 1975.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In October 2000, the Board remanded this 
claim to the RO for additional development. 

The Board notes that, in May 2002, the veteran's 
representative submitted a Written Brief Presentation, to 
which he attached evidence in support of the veteran's claim.  
Subsequently, the same month, the RO transferred additional 
evidence to the Board in support of the veteran's claim.  The 
RO has not considered this evidence.  However, despite the 
fact that the veteran did not attach a written waiver of 
initial RO consideration when submitting the evidence, due to 
a recent regulatory amendment to 38 C.F.R. § 20.1304, the 
Board may consider it in the first instance.  This amendment 
eliminates the need for initial RO consideration of new 
evidence and authorizes the Board to review such evidence 
without remanding it to the agency of original jurisdiction.  
See 66 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) (to be codified 
as amended at 38 C.F.R. § 20.1304).  In light of the 
foregoing, the Board will proceed with appellate review of 
the veteran's claim.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim. 

2.  The veteran's service-connected disabilities include 
status post thrombophlebitis, right lower extremity, with 
discoloration and stasis dermatitis, evaluated as 60 percent 
disabling, status post recurrent thrombophlebitis with 
residual venous insufficiency and stasis dermatitis, left 
lower extremity, evaluated as 60 percent disabling, and 
residuals of a pilonidal cyst, evaluated as noncompensably 
disabling.   

3.  The veteran's service-connected disabilities do not 
result in the loss, or loss of use, of either lower 
extremity, blindness in both eyes, or the loss, or loss of 
use, of both hands. 


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing and/or 
a special home adaptation grant have not been met.  38 
U.S.C.A. §§ 2101, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.809, 3.809a (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing and/or a special home adaptation 
grant.  The RO denied this benefit in February 1999, and the 
veteran appealed that decision.  

During the pendency of the appeal, the President signed into 
law legislation that, in part, enhances VA's duties to notify 
a claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, as explained below, prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA, 
and thereafter, readjudicated the veteran's claim.  
Therefore, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  More specifically, 
in a rating decision dated February 1999 and a letter 
notifying the veteran of that decision, a statement of the 
case issued in April 1999, and supplemental statements of the 
case issued in December 1999 and February 2002, the RO 
informed the veteran of the reasons for which his claim had 
been denied and of the evidence needed to substantiate his 
claim, notified the veteran of all regulations pertinent to 
his claim, and provided him an opportunity to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of his 
claim.  The Board provided the veteran further guidance with 
regard to the evidence needed to substantiate his claim in a 
Remand issued in October 2000. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA and 
private outpatient treatment records and hospitalization 
reports, letters from private physicians and information from 
the veteran's employer and the Social Security Administration 
(SSA).  The veteran has not reported, and the Board is not 
aware of, any other outstanding evidence that needs to be 
obtained in support of the veteran's claim.  In addition to 
securing all pertinent evidence, the RO developed the medical 
record to the extent necessary to decide the veteran's claim.  
In February 1999, after the veteran filed his most recent 
claim for the benefits at issue in this appeal, the RO 
afforded the veteran a VA arteries, veins and miscellaneous 
examination, during which a VA examiner discussed the nature 
and severity of the veteran's service-connected disabilities.  
In addition, after the Board determined that the report of 
that examination and all of the other evidence of record did 
not clearly indicate whether the veteran's service-connected 
disabilities, alone, caused the loss of use of both of his 
lower extremities, it remanded this case to the RO for 
additional development.  Subsequently, in December 2000, the 
RO provided the veteran another VA arteries, veins and 
miscellaneous examination, during which a VA examiner 
addressed the question raised by the Board in its Remand.   

The VCAA does not require remand of all claims pending on its 
effective date.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  Inasmuch as the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claim 
and have obtained and fully developed all relevant evidence 
necessary for the equitable disposition of that claim, 
further development to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran). 

The veteran seeks a certificate of eligibility for assistance 
in acquiring specially adapted housing and/or a special home 
adaptation grant.  He claims that he is entitled to the 
aforementioned benefits on the basis that his service-
connected disabilities preclude locomotion without the aid of 
a wheelchair or walker.  

The veteran is currently service connected for status post 
thrombophlebitis, right lower extremity, with discoloration 
and stasis dermatitis, evaluated as 60 percent disabling, 
status post recurrent thrombophlebitis with residual venous 
insufficiency and stasis dermatitis, left lower extremity, 
evaluated as 60 percent disabling, and residuals of a 
pilonidal cyst, evaluated as noncompensably disabling.  The 
veteran has a combined disability evaluation of 90 percent, 
and since September 1995, has been evaluated as totally 
disabled based on individual unemployability due to service-
connected disabilities.   

To establish entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must show that the veteran has permanent and total 
service-connected disability (1) due to the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) which includes (A) blindness in both eyes, 
having only light perception, plus (B) the anatomical loss or 
loss of use of one lower extremity; or (3) due to the loss or 
loss of use of one lower extremity together with (A) 
residuals of organic disease or injury, or (B) the loss or 
loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809(b) 
(2001); see also Kilpatrick v. Principi, 16 Vet. App. 1 
(2002) (holding that 38 C.F.R. § 3.809 was invalid to the 
extent that it is interpreted to exclude 38 U.S.C. § 1151 
beneficiaries by requiring that a listed disability be 
"incurred or aggravated as the result of [active] service" 
and holding that VAOPGCPREC 24-97 that purported to bar a 
section-1151 beneficiary from eligibility was also invalid).  
The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2001).

To establish entitlement to a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
the evidence must show that the veteran has permanent and 
total service-connected disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. 
§ 2101(b) (West 1991); 38 C.F.R. § 3.809a (2001).

For the reasons that follow, the Board finds that the 
veteran's service-connected disabilities do not result in the 
loss, or loss of use, of either lower extremity, blindness in 
both eyes, or the loss, or loss of use, of both hands.  

The veteran served on active duty from July 1972 to May 1975.  
Following his discharge, in the 1980s, he received inpatient 
and outpatient treatment for thrombophlebitis of the lower 
extremities and underwent VA examinations, and during this 
time, he reported utilizing an elastic brace and leg bandages 
as ambulatory aids.  Throughout the 1980s, the veteran also 
received treatment for other medical conditions and was 
diagnosed with exogenous obesity, post-operative residuals of 
a tracheostomy and sleep apnea syndrome.  

During the 1990s and to the present, the veteran continued to 
receive treatment for his lower extremities, underwent 
additional VA examinations, and was evaluated in support of a 
claim for SSA benefits.  Throughout these years, medical 
personnel noted that the veteran had difficulty ambulating 
and maneuvering, but not necessarily because of his service-
connected disabilities.  For instance, during an evaluation 
at Michigan Medical Consultants in February 1998, Craig 
Neuner, M.D., attributed these difficulties to the veteran's 
weight, then recorded as 343 pounds.  Since the 1990s, 
medical personnel have diagnosed the veteran with other 
medical conditions, including hypertension, insulin dependent 
diabetes mellitus, a hernia, arthritis and peripheral 
vascular disease.  In addition, SSA found the veteran 
entitled to disability benefits based on a primary diagnosis 
of obesity and a secondary diagnosis of venous insufficiency.

In a letter dated October 1995, the veteran's private 
physician, Antonio DeLeon, M.D., confirmed that the veteran 
had totally disabling thrombophlebitis of both legs as well 
as status post tracheoplasty secondary to severe obstructive 
sleep apnea syndrome, exogenous obesity, hypertension, 
insulin dependent diabetes mellitus, and residuals of a 
pilonidal cyst.  

The veteran first reported that he was using a wheelchair and 
walker in February 1999, during a VA arteries, veins and 
miscellaneous examination.  On that date, he indicated that 
he needed a wheelchair for long distances, but was able to 
use a walker at home.  The VA examiner diagnosed the veteran 
as having recurrent thrombophlebitis of the lower extremities 
associated with chronic stasis dermatitis, left greater than 
right; severe bilateral deep venous insufficiency of the 
lower extremities; post-phlebitic syndrome of the lower 
extremities; and morbid obesity.   

In a letter dated April 1999, Dr. DeLeon confirmed that the 
veteran needed a walker and wheelchair to get around, but he 
did not specify that the veteran's lower extremities 
necessitated the use of these aids.  Rather, he noted that 
the veteran suffered from numerous medical conditions, 
including severe thrombophlebitis in both legs, diabetes 
mellitus, exogenous obesity, severe obstructive apnea and 
severe degenerative arthritis.  In a letter dated February 
2000, Dr. DeLeon clarified that the veteran needed a 
wheelchair as he had bilateral thrombophlebitis of the legs 
and obesity.  In a letter dated February 2002, Dr. DeLeon 
indicated that the veteran had a history of severe 
thrombophlebitis of both legs with stasis dermatitis.  He 
also indicated that the veteran had to use a wheelchair to 
ambulate.  As in his April 1999 letter, Dr. DeLeon did not 
specify that the veteran's thrombophlebitis of both legs 
alone necessitated the use of the wheelchair.

In December 2000, the veteran underwent another VA arteries, 
veins and miscellaneous examination, during which he reported 
that he had continuous pain in both lower extremities, could 
not walk for long distances, had been using a wheelchair for 
long distances for four years, and used a walker to move 
around in his house.  

The VA examiner noted that the veteran was 6 feet, 2 inches 
in height, weighed approximately 368 pounds, entered in a 
wheelchair and had pain, swelling, venous stasis skin 
changes, feeble artery pulsations and vague tenderness in 
both lower extremities and warm feet.  He also noted that the 
veteran had a few pilonidal skin tags near the coccyx area 
with minimal tenderness over the lumbosacral area and intact 
sensation in the perianal region.  He diagnosed history of 
deep vein thrombosis in both lower extremities with recurrent 
thrombophlebitis and evidence of chronic venous stasis 
changes, more on the left side, severe bilateral superficial 
venous insufficiency of both lower extremities, deep venous 
insufficiency of the left lower extremity, and post-phlebitic 
syndrome, bilateral lower extremities.  

The VA examiner concluded that it was his opinion that the 
veteran's service-connected disabilities, including bilateral 
thrombophlebitis and residuals of a pilonidal cyst, had not 
likely resulted in the permanent loss of use of both lower 
extremities such as to require the regular and constant use 
of a wheelchair, braces, crutches or cane as a normal mode of 
locomotion.  He explained that, because of multiple other 
medical problems, such as back pain, arthritis of the 
lumbosacral spine, diabetic neuropathy, gross obesity, 
frequent cellulitis and infections of the legs, the veteran 
had been using a wheelchair.

The medical evidence of record clearly establishes that the 
veteran needs a wheelchair and walker to aid in ambulating.  
However, this evidence also establishes that this need 
results, in part, from multiple nonservice-connected medical 
disorders.  Inasmuch as the veteran's private physician and a 
VA examiner have found that the veteran's service-connected 
disabilities, alone, do not result in the loss, or loss of 
use, of either lower extremity, and there is no medical 
evidence of record establishing that the veteran's service-
connected disabilities cause blindness in both eyes, or the 
loss, or loss of use, of both hands, the Board concludes that 
the criteria for entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing and/or 
a special home adaptation grant have not been met.  The 
veteran's claim must therefore be denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. 


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing and/or a special home 
adaptation grant is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

